[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland v. Jones, Slip Opinion No. 2016-Ohio-2914.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-2914
            THE CITY OF CLEVELAND, APPELLEE, v. JONES, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Cleveland v. Jones, Slip Opinion No. 2016-Ohio-2914.]
Appeal dismissed as improvidently accepted.
     (No. 2015-0381—Submitted February 9, 2016—Decided May 12, 2016.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                            No. 100598, 2014-Ohio-4201.
                                 __________________
        {¶ 1} The cause is dismissed, sua sponte, as having been improvidently
accepted.
        {¶ 2} The court orders that the opinion of the court of appeals may not be
cited as authority except by the parties inter se.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, and LANZINGER, JJ., concur.
        KENNEDY, FRENCH, and O’NEILL, JJ., dissent.
                                 _________________
                            SUPREME COURT OF OHIO




       Barbara Langhenry, Cleveland Director of Law, and Bridget E. Hopp,
Assistant City Prosecuting Attorney, for appellee.
       Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney
and David Eidenmiller, Assistant Public Defenders, for appellant.
       Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and
Samuel C. Peterson, Deputy Solicitor, urging affirmance for amicus curiae, Ohio
Attorney General.
                              _________________




                                        2